Extended Opinion on Rehearing — June 20, 1908-
When this case was heard our attention was not called to the order of the fiscal court levying the tax in controversy, and we did not consider its sufficiency. Section 180 of the Constitution provides: “* * * Every act enacted by the General Assembly, and every ordinance and resolution passed by any county, city, town, or municipal board or local legislative body, levying a tax, shall specify distinctly the purpose fox* which said tax is levied, and no tax levied and collected for one purpose shall ever be devoted to another purpose.’’
It is insisted that the order of the fiscal court does not specify distinctly the purpose for which the tax is levied. The order is in these words: “Orders Fiscal Court of Ohio County Regular Term, 9th Day of January, 1897. On motion of Esq. Wilson, it is *321ordered that the county levy he the same the ensuing year, same as the preceding year, 50 cts. on one hundred dollars’ worth of property and $1.50 poll tax on each poll. John P. Morton, Judge. A copy. Attest: M. S. Ragland, C. O. C.C.” In the case of Comth. v. United States Fidelity & Guaranty Co., 121 Ky. 409, 89 S. W. 211, 28 Ky. L. R. 362, the court had before it the validity of the following order made by the Taylor fiscal court: “Ordered by the court that there be and there is a tax of 37 1-2 cents levied on each $100 worth of taxable property in Taylor county for the year 1901 and $1.50 on each poll in Taylor county for the said year.” The order was held void under section 180 of the Constitution, on the ground that it did not specify the purpose for which the tax was levied. The same conclusion was reached in City of Somerset v. Somerset Banking Company, 109 Ky. 549, 22 Ky. Law Rep. 1129, 60 S. W. 5. In that case the order read as follows: “E. M. Rousseau made a motion to fix the tax levy at seventy-five cents on each one hundred dollars, and one dollar poll. The motion was seconded by R. Kolker, and carried on a call of yea and nay.” Similar levies were held void in United States Fidelity Co. v. Board of Education of Somerset, 118 Ky. 355, 80 S. W. 1191, 26 Ky. Law Rep. 246, and Morrell Refrigerator Car Co. v. Commonwealth, 128 Ky. 446, 108 S. W. 926, 32 Ky. Law Rep. 1389.
It is insisted that the levy in this case is similar to that in Pulaski County v. Watson, 106 Ky. 505, 50 S. W. 861, 24 Ky. Law Rep. 61. But in that case the levy contained these words, which are not in the levy before us, “for the purpose of paying claims against the county.” These words show for what purpose the levy in that case was made. It is also *322insisted that by section 1839, Ky. St. 1903, the fiscal court is given jurisdiction to levy each year for county purposes a poll tax not exceeding $1.50, and an ad valorem tax not exceeding 50 cents on each $100 worth of property. But in Combs v. Letcher County, 107 Ky. 379, 54 S. W. 177, 21 Ky. Law Rep. 1057, it was held that under this section the fiscal court was authorized to levy a tax to build a courthouse or to do anything else which it was authorized to do for county purposes. Under the provisions of the Constitution, if a tax is levied to build a courthouse or to maintain the roads of the county, under section 4307, Ky. St. 1903, it should be specified in the order making the levy-. In some cases the statute specifies how much taxes may be levied for a given purpose, as in the case of the roads; and, if the order does not specify how much tax is levied for this purpose, it cannot be determined whether the tax limit has been exceeded. We do not determine that great minuteness is necessary in these orders of the fiscal court. We only determine that the order before us does not show for what purpose the tax was levied, and that when taxes are levied for other purposes than the ordinary •current expenses of the county, or there is a road tax, the order should specify the purpose for which the tax is levied. The remedy of the fiscal court for a defect of this sort in its order is pointed out in the opinions referred to.
The opinion herein delivered is extended as above .indicated, and to this extent the former opinion and mandate are modified. The judgment is reversed, and cause remanded for further proceedings consistent herewith.